                            DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
RONALD E. GILLETTE,                              ║
                                                 ║
                        Plaintiff,               ║   1:14-cv-00110
                                                 ║
        v.                                       ║
                                                 ║
CALVIN HERBERT, WARDEN, GOLDEN ║
GROVE ADULT CORRECTIONAL                         ║
FACILITY,                                        ║
                        Defendant.               ║
________________________________________________ ║

TO:     Joseph A. DiRuzzo, III, Esq.

        Ronald Edward Gillette, Pro Se
              CoreCivic Agency #19-884
              2604 W. Woodland Ridge Drive
              Lecanto, FL 34461

                                               ORDER

        THIS MATTER is before the Court upon Plaintiff’s Motion for Change of Address

(ECF No. 69). This order is issued without necessity of response.

        Having reviewed the motion and upon due consideration thereof, the Court will

deny the motion.

        Plaintiff states that the “correct address” for him is as follows:

                Ronald Edward Gillette
                c/o Luz M. Colon
                3014 John F. Kennedy Bldg. #2, Apt. # 14
                Christiansted, VI 00820
                (340) 220-0706

        However, this motion was mailed from jail. Thus, Plaintiff appears to be requesting

that the Court either send his mail to somewhere other than where he is physically located
Gillette v. Herbert
1:14-cv-00110
Order
Page 2



or to preemptively change his address to reflect an upcoming change of circumstances. The

motion will be denied at this time, as it appears that Plaintiff is still incarcerated and is still

proceeding pro se. See McCormick v. Krouse, Civil Action No. 1:17cv265-LG-RHW (S.D. Miss.

Dec. 18, 2017) (denying similar motion when reasons as to change of address were not

provided).

         Plaintiff provides no insight as to why the Court should send his mail to the address

that he requests. Even if he had done so, there would still likely be no basis for the Court to

honor his request. Plaintiff continues to represent himself, and, being that he is serving as

his own attorney, the Court must continue to send him mail at his address of record so that

he continues to have adequate notice and opportunity to be heard. See, e.g., Swinson v. City

of Philadelphia, No. CV 13-6870, 2015 WL, at *5 (E.D. Pa. Aug. 19, 2015); see also Henson v.

Griem, No. 2:16-cv-1908-JAM-EFB, 2017 WL 5992413, at *1 (E.D. Cal. Dec. 4, 2017)

         The Clerk of Court shall mail a copy of this Order to Plaintiff at his current address of

record.

         WHEREFORE, it is now hereby ORDERED that Plaintiff’s Motion for Change of

Address (ECF No. 35) is DENIED.

                                                     ENTER:

Dated: September 4, 2019                             /s/ George W. Cannon, Jr.
                                                     GEORGE W. CANNON, JR.
                                                     MAGISTRATE JUDGE
